
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 509
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize a major medical facility
		  project at the Department of Veterans Affairs Medical Center, Walla Walla,
		  Washington, and for other purposes.
	
	
		1.Major medical facility project Department
			 of Veterans Affairs Medical Center, Walla Walla, Washington
			(a)Authorization for major medical facility
			 projectThe Secretary of
			 Veterans Affairs may carry out a major medical facility project for the
			 construction of a new multiple specialty outpatient facility, campus renovation
			 and upgrades, and additional parking at the Department of Veterans Affairs
			 Medical Center, Walla Walla, Washington, with the project to be carried out in
			 an amount not to exceed $71,400,000.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal
			 year 2009 for the Construction, Major Projects account, $71,400,000 for the
			 project authorized in subsection (a).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
